The plaintiff in error, hereinafter in this opinion referred to as the defendant, was convicted of larceny of domestic fowls, and was sentenced to serve a term of two years in the State Reformatory at Granite, Okla., and appeals.
The testimony on behalf of the state shows that the defendant and E. S. Watkins were found in possession of a number of Rhode Island Red chickens, stolen from the chicken house of G. J. Nisle. The case was argued orally to the court by the attorneys for the plaintiff in error and the state. A careful consideration and examination of the record fails to disclose any fundamental or prejudicial errors sufficient to warrant a reversal. The evidence is sufficient to sustain the verdict of the jury.
The case is affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur.